Citation Nr: 0417529	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to February 5, 2001, 
for the grant of service connection for talonavicular 
degenerative changes of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967 and from January 1968 to October 1975.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted service 
connection for talonavicular degenerative changes of both 
feet, effective from February 5, 2001.  


FINDINGS OF FACT

1.  On April 17, 2001, VA received from the veteran a VA Form 
21-526, an original claim for entitlement to service 
connection.  

2.  On February 5, 2001, the RO received the veteran's 
response to a July 2000 request, wherein the veteran 
clarified that she was seeking service connection for a 
bilateral foot disability and submitted supporting medical 
documentation.

3.  VA medical records dated from August 1996 to September 
2000 show treatment for foot disorders.

4.  An October 2001 VA foot examiner opined that the 
talonavicular degenerative changes of both feet were related 
to the veteran's foot pain in service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the effective 
date for the grant of service connection for talonavicular 
degenerative changes of both feet is April 17, 2000, the date 
of VA receipt of the veteran's formal claim for service 
connection.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (1999, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board acknowledges that the veteran's 
representative has raised the sufficiency of notice to the 
veteran under the VCAA.  But the Board notes that the VA 
General Counsel has held that the notice provisions of the 
VCAA are not applicable to earlier effective date claims.  
See VAOPGCPREC 8-2003 (holding that "[i]f, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue").  Cf. Huston v. Principi, 17 Vet. App. 195, 
202 (2003); see also Livesay v. Principi, 15 Vet. App. 165 
(2001).  Here, in an April 2001 letter, the RO provided the 
veteran with VCAA notice with regard to her service-
connection claim, bringing the present claim within the 
purview of VAOPGCPREC 8-2003.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2003).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.

In this case, the appellant is not prejudiced by the Board's 
consideration of her earlier effective date claim as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  In essence, the veteran in this case 
has been notified as to the laws and regulations governing 
effective dates.  She has, by information letters, a rating 
action, an October 2000 statement of the case, and a January 
2004 supplemental statement of the case been advised of the 
evidence considered in connection with her earlier effective 
date appeal, and the evidence potentially probative of the 
claim throughout the procedural course of the claims process.  
Moreover, the veteran and her representative have provided 
arguments in support of her appeal, thus curing (or rendering 
harmless) any previous omissions.  Finally, in light of the 
Board's decision granting an earlier effective date of April 
17, 2000, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review of 
her earlier effective date claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).



A.  Pertinent Criteria

The relevant laws and regulations governing this particular 
fact pattern have remained in force without substantial 
alteration throughout the entire time period at issue.  See 
38 C.F.R. § 3.303 (1999, 2003).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999, 2003).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (1999, 2003). 

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (1999, 2003).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2003).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. 
§ 3.400(b)(2)(i).

B.  Analysis

Service medical records from the veteran's two separate 
periods of service show treatment for foot pain on several 
occasions.  She was treated for painful feet in March 1968 
with a diagnosis of pes planus.  On a June 1973 periodical 
examination report, the examiner noted painful longitudinal 
arches in both feet.  In April 1975, the veteran was treated 
for pain in the left foot; later referred to in May 1975 as a 
soft tissue injury to the left foot after a twisting incident 
with an impression of tendinitis, which required bed rest.  
Continuing treatment was noted in June and July 1975.

On April 17, 2000, the veteran submitted a VA Form 21-527, 
Veteran's Application for Compensation or Pension, claiming 
service connection for asthma and "female problems."  In a 
July 19, 2000 letter, the RO acknowledged receipt of the 
claim and indicated that the claim relating to "female 
problems" was incomplete and asked the veteran to provide 
medical evidence showing a current disability linked to 
service.  In order to be considered for the earliest possible 
effective date based on the veteran's then current claim, the 
RO specifically stated that the requested evidence must be 
received within one year from the date of the letter, or by 
July 18, 2001.  In a response received by the RO on February 
5, 2001, the veteran clarified that she was seeking service 
connection for foot problems, a gender problem for 
hysterectomy, asthma, sinusitis, and a breast cyst, all of 
which were treated during her two periods of active duty.  
She enclosed copies of VA medical records showing treatment 
for foot disorders between August 1996 and September 2000.  
This is the first and earliest indication contained in the 
claims file that the veteran desired service connection for a 
bilateral foot disorder.  An October 2001 VA foot examiner 
diagnosed talonavicular degenerative changes of both feet and 
opined that they were related to the veteran's foot pain in 
service.

In a May 2002 rating decision, the RO, in pertinent part, 
granted service connection for talonavicular degenerative 
changes of both feet and assigned a 10 percent rating, 
effective from February 5, 2001, the date of the veteran's 
response to the RO's July 2000 letter, which was construed as 
the date of claim.

Based on the foregoing and resolving the benefit of the doubt 
in the veteran's favor, the Board finds that an effective 
date of April 17, 2000, for the grant of service connection 
for talonavicular degenerative changes of both feet, is 
warranted.

The Board finds that the formal service-connection claim 
received by the RO on April 17, 2000, for asthma and female 
problems, should be construed as the date of receipt of her 
original claim for service connection for talonavicular 
degenerative changes of both feet.  This is so because the 
RO's July 2000 letter indicated that if the veteran supplied 
the requested information within one year, the claim would be 
considered part of the then current claim filed on April 17, 
2000.  The veteran's statement and supporting documentation 
for a bilateral foot disorder were received within one year, 
on February 5, 2001.  The veteran's last discharge from 
service was in October 1975.  Thus, as an original claim, the 
earliest date for which entitlement to service connection for 
talonavicular degenerative changes of both feet could be 
granted is the date of receipt of the veteran's claim, which 
was April 17, 2000.  See 38 C.F.R. § 3.400(b)(2).  

An effective date earlier than April 17, 2000, date of 
receipt of the original claim, is not warranted.  See 38 
C.F.R. § 3.400.  Moreover, the veteran does not contend that 
an effective date prior to April 17, 2000 should be granted.  
Because the veteran did not clarify until February 2001 that 
her April 2000 claim for entitlement to service connection 
included a claim for a bilateral foot disorder, there is no 
basis in law for the assignment of an effective date earlier 
than April 17, 2000.  Therefore, an effective date of April 
17, 2000, the date of receipt of original claim for service 
connection, is awarded.  In implementing this grant, the RO 
will be responsible for assigning the appropriate disability 
rating(s) for talonavicular degenerative changes of both feet 
between April 2000 and February 2001.




ORDER

The appeal for an earlier effective date of April 17, 2000, 
for the grant of service connection for talonavicular 
degenerative changes of both feet is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



